Citation Nr: 0027656	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  96-37 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a chronic 
musculoskeletal pain syndrome, currently diagnosed as 
fibromyalgia.

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as dysthymia/depression, on either a direct 
or secondary basis.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from November 1976 to March 
1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.


FINDINGS OF FACT

1.  With respect to the issue of service connection for a 
chronic musculoskeletal pain syndrome, currently diagnosed as 
fibromyalgia, the veteran has submitted a claim that is 
plausible and capable of substantiation.

2.  With respect to the issue of service connection for a 
psychiatric disorder, claimed as dysthymia/depression, on 
either a direct or secondary basis, the veteran has submitted 
a claim that is plausible and capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
chronic musculoskeletal pain syndrome, currently diagnosed as 
fibromyalgia, is well grounded.  38 U.S.C.A. §§ 1131, 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a 
psychiatric disorder, claimed as dysthymia/depression, on 
either a direct or secondary basis, is well grounded.  
38 U.S.C.A. §§ 1131, 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well-grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§  1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Service connection may be presumed for certain chronic 
diseases, including psychoses, that manifest themselves to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  38 C.F.R. § 3.310(a) (1999).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.

Where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

II.  Factual Background

The veteran's claims file contains post-service private 
medical records (dated from March 1992 to July 2000) that 
document continued treatment of the veteran by one Dr. A. B. 
W., Clinical Assistant Professor of Medicine, NYU School of 
Medicine.  In an August 2000 letter submitted in support of 
the veteran's claim for service connection, Dr. A. B. W. 
stated that he had followed the veteran for approximately 
five years and that the veteran had been treated for 
osteoarthritis/DISH and an unspecified chronic 
musculoskeletal pain syndrome, perhaps fibromyalgia.  It was 
his opinion that the veteran's current condition, assuming a 
working diagnosis of fibromyalgia that encompassed a 
component of dysthymia/depression, was as likely as not the 
progression of the veteran's in-service symptoms, as outlined 
in her service medical records.

III.  Analysis

Upon review of the record, the Board finds competent medical 
evidence of current disabilities (fibromyalgia, as currently 
diagnosed, and dysthymia/depression), as provide by the 
veteran's private medical records and the letter from Dr. A. 
B. W.  The Board also finds evidence of in-service 
incurrence, as provided by the veteran's statements and 
corroborated, to some extent, by her service medical records.  
Thirdly, the Board notes that the August 2000 letter from Dr. 
A. B. W. provides competent medical evidence of a nexus, or 
link, between the veteran's service and her fibromyalgia and 
dysthymia/depression.  As such, the Board finds that the 
veteran has submitted a well grounded claim of entitlement to 
service connection, as to both her chronic musculoskeletal 
pain syndrome, currently diagnosed as fibromyalgia, and a 
psychiatric disorder, claimed as dysthymia/depression.  See 
Caluza v. Brown, supra.

ORDER

The claim of entitlement to service connection for a chronic 
musculoskeletal pain syndrome, currently diagnosed as 
fibromyalgia, is well grounded.

The claim of entitlement to service connection for a 
psychiatric disorder, claimed as dysthymia/depression, on 
either a direct or secondary basis, is well grounded.


REMAND

In light of the Board's decision above, finding that the 
veteran has submitted a well grounded claim of entitlement to 
service connection, VA must now assist the veteran in the 
development of facts pertinent to her claim.  See 38 U.S.C.A. 
§ 5107(a); see also Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000).  In this respect, the Board notes that the record 
currently before it is inadequate for deciding the veteran's 
appeal as to both issues on the merits.

Specifically, the Board notes that the veteran's service 
representative at the veteran's hearing before a Member of 
the Board (conducted in July 2000) stated that the veteran's 
service mental health notes were not included in the 
veteran's service medical records and that if they were 
available, they would tend to support the veteran's claim.  
(Transcript (T.) at 3).  The Board also notes that in his 
August 2000 letter, Dr. A. B. W. stated that it would be most 
helpful to review the veteran's service mental health 
records, in order to better establish a connection/link.

As to the content and availability of the veteran's service 
medical records, the Board points out that the RO has twice 
requested from the National Personnel Records Center (NPRC) 
copies of the veteran's service medical records.  NPRC 
responded initially in September 1995, providing the RO with 
copies.  NPRC again responded in February 1998, stating that 
all available medical records were forwarded to the RO in 
September 1995.  It would appear, then, that the RO has 
obtained all available service records that pertain to the 
veteran.  However, in light of the recent holding in Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999) (addressing the duty to 
assist and requests for service medical records that the 
veteran has specifically identified), the Board can only 
conclude that the RO must try once again to supplement the 
veteran's claims file with any service mental health records 
that are available.

Additionally, while the Board finds the opinion expressed by 
Dr. A. B. W. sufficient to well ground the veteran's claim of 
entitlement to service connection as to both issues, the 
Board stresses that Dr. A. B. W. failed to express any 
supporting rationale for his conclusions as to a connection 
between the veteran's service and her current condition.  As 
such, especially in the absence of any additional clinical 
evidence of record tending to show a causal relationship 
between the veteran's service and her current condition, the 
Board finds the record unclear as to the onset, etiology, and 
causation of the veteran's chronic musculoskeletal pain 
syndrome, currently diagnosed as fibromyalgia, and her 
psychiatric disorder, claimed as dysthymia/depression.

Therefore, in light of the above, these two issues will not 
be decided pending a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-July 2000 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's fibromyalgia and 
dysthymia/depression, should be obtained 
by the RO and incorporated into the 
claims file.

2.  The RO should once again request from 
NPRC a copy of the veteran's service 
medical records.  The RO should document 
its request in the veteran's claims file, 
as well as any response received from 
NPRC.  If NPRC fails to respond within a 
reasonable amount of time, the RO should 
submit another request, again documenting 
this request in the veteran's claims 
file.

3.  A VA orthopedic/rheumatology 
examination should be scheduled and 
conducted, in order to determine the 
nature and severity of the veteran's 
chronic musculoskeletal pain syndrome 
(fibromyalgia).  A VA psychiatric 
examination should also be scheduled and 
conducted, in order to determine the 
nature and severity of the veteran's 
dysthymia/depression.  All suggested 
studies should be performed, and the 
examiners should elicit all of the 
veteran's subjective complaints as to her 
disorders.  All findings should be 
recorded in detail.

Specifically, as to the 
orthopedic/rheumatology examination, the 
examiner should state whether it is at 
least as likely as not that the veteran's 
chronic musculoskeletal pain syndrome 
(fibromyalgia) is related to her service, 
including any events and clinical 
notations documented in the veteran's 
service medical records.

As to the psychiatric examination, the 
examiner should state whether it is at 
least as likely as not that the veteran's 
dysthymia/depression is related to her 
service, including the documented in-
service findings of situational 
depression, acute psychotic break, and 
transient situational disturbance.  In 
the alternative, the examiner should also 
comment on whether the veteran's 
dysthymia/depression is at least as 
likely as not proximately due to (or the 
result of) or aggravated by her chronic 
musculoskeletal pain syndrome 
(fibromyalgia).

Each examiner should state the rationale 
for any opinions expressed.  If the 
examiners cannot comment without resort 
to speculation, they should so state.

4.  The claims files and a separate copy 
of this remand must be made available to 
and be reviewed by the examiners in 
conjunction with the attendant 
examinations.

5.  The veteran should be advised that 
failure to report for the scheduled 
examinations might have adverse 
consequences in the adjudication of her 
claim.  38 C.F.R. § 3.655 (1999).

6.  The RO should carefully review the 
examination reports to ensure that they 
are in complete compliance with this 
remand, including all requested findings 
and opinions.  If not, the reports should 
be returned to the respective examiner 
for corrective action.

7.  Once the above development has been 
accomplished, the RO should then review 
the veteran's claim as to the propriety 
of a grant of service connection for a 
chronic musculoskeletal pain syndrome, 
currently diagnosed as fibromyalgia, and 
a grant of service connection for a 
psychiatric disorder, claimed as 
dysthymia/depression, on either a direct 
or secondary basis, considering all 
pertinent law and regulation, in light of 
any additional treatment records 
received, any additional service medical 
records received, and the examination 
reports and any conclusions expressed 
therein.  The RO is reminded of the 
possible application of Allen v. Brown, 
supra.  

If the veteran's claim as to either issue 
remains in a denied status, she and her 
representative should be provided with a 
supplemental statement of the case, which 
should include a full discussion of 
actions taken and the reasons and bases 
for such actions.  The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 


